IN THE SUPREME COURT OF TEXAS

                                 No. 09-0776

 IN RE  BREITBURN ENERGY PARTNERS L.P., BREITBURN OPERATING L.P., BREITBURN
  GP, LLC, BREITBURN OPERATING GP, LLC, RANDALL H. BREITENBACH, HALBERT S.
              WASHBURN, GREGORY J. MORONEY AND CHARLES S. WEISS

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' emergency motion for temporary relief and stay,  filed
September 15, 2009, is granted.  The order dated August  28,  2009  and  the
amended order dated September 16, 2009, in Cause No.  048-233656-08,  styled
Quicksilver Resources Inc. v.  BreitBurn  Energy  Partners  L.P.,  BreitBurn
Operating L.P., BreitBurn GP LLC, BreitBurn Operating GP,  LLC,  Randall  H.
Breitenbach, Halbert S. Washburn, Gregory  J.  Moroney,  Charles  S.  Weiss,
Randall J. Findlay, Thomas W. Buchanan,  Grant  D.  Billing,  and  Provident
Energy Trust, in the 48th District  Court  of  Tarrant  County,  Texas,  are
stayed pending further order of this Court.
      2.    The real party in interest is requested to respond to  relators'
petition for writ of mandamus on or before 3:00 p.m., September 28, 2009.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this September 16, 2009.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk